DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-18 and 20-22 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central cavity”, “axially protruding rings”, of claim 1, “axially extending protrusions” of claim 8, “second central orifice”, “second outer diameters, and second outer surface of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1: claim 1 recites the “central cavity” and the “axially protruding rings” however, there is no “central cavity” or “axially protruding rings disclosed in the specification. 
Regarding claim 8: claim 8 recites “axially extending protrusions” however there are no “axially extending protrusions” in the specification.
Regarding claim 15: claim 15 recites “the second central orifice”, “the second outer diameters” and “the second surfaces”, however there are no “second central orifice”, “second outer diameters” or “second surfaces” taught in the specification.
Regarding claims 2-3, 5-7, 9-10, 12-14, 21, 16-18, 20 and 22: claims 2-3, 5-7, 9-10, 12-14, 21, 16-18, 20 and 22 are rejected due to their dependence on claims 1, 8 and 15. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadeau et al. US 2014/0103767.

Regarding claim 1, Nadeau discloses an electric machine rotor (Fig. 9) comprising: a cylindrical core (30)(Fig. 9) defining

Regarding claim 2, Nadeau discloses the central orifices are keyed orifices (86)(Fig. 11), the shaft (62) includes keyed sections (86), and wherein the keyed sections engage the keyed orifices (86) such that the end plates (50) facilitate synchronized rotation of and torque transfer between the core (30) and the shaft (62).

Regarding claim 3, Nadeau discloses the keyed sections and the keyed orifices (86) have mating polygonal shapes (see Fig. 11)(86).

Regarding claim 5, Nadeau discloses the end plates (50) protrude into the cavity (98) proximate the central orifices (86)(Fig. 11) such that axial thickness of the end plates (thickness of 50) proximate the central orifices (86) is greater than axial thickness of the end plates (50) proximate outer diameters (36) of the end plates (50).

Regarding claim 6, Nadeau discloses the end plates (50) are secured to the core via dowel pins (66).

Regarding claim 7, Nadeau discloses the end plates (50) are secured to the core via shoulder bolts (90).



Regarding claim 9, Nadeau discloses the keyed sections engage the keyed orifices (86) via interference-fits (130).

Regarding claim 10, Nadeau discloses the keyed sections and the keyed orifices (86) have mating polygonal shapes (see Fig. 11)(86).



Regarding claim 13, Nadeau discloses the end plates (50) are secured to the core (30) via dowel pins (66).

Regarding claim 14, Nadeau discloses the end plates (50) are secured to the core (30) via shoulder bolts (90).

Regarding claim 15, Nadeau discloses an electric machine rotor (Fig. 9) comprising: a core (30) defining a central cavity (98), the central cavity extending axially between opposing axial ends (22) of the core (30); first and second end plates (50) defining-a first and second central orifices (86), respectively, that are axially aligned with the central cavity (86), wherein the first and second end plates (50) are secured to opposing axial ends (22) of the core (30), respectively, and define first and second axially extending protrusions (82), respectively, wherein the first and second axially extending protrusions (82)(Fig. 11) are disposed radially outward of the first and second central orifices (86), respectively, are disposed radially inward of first and second outer diameters (36, 86) of the first and second end plates (50), respectively, extend axially into the central cavity (98) from the opposing axial ends of the core (30), respectively, and have first and second outer surfaces that each engage the inner diameter (86) of 

Regarding claim 16, Nadeau discloses the central orifices are keyed orifices (86), the shaft (62) includes keyed sections, and wherein the keyed sections (86) engage the keyed 4Serial No. 16/019,051Atty. Dkt. No. 84041794 Reply to Office Action of June 11, 2020 orifices such that the first and second end plates (50) facilitate synchronized rotation of and torque transfer between the core (30) and shaft (62).

Regarding claim 17, Nadeau discloses the keyed sections and the keyed orifices (86) have mating polygonal shapes (Fig. 11)(86).

Regarding claim 18, Nadeau discloses the shaft (62) engages the first and second end plates (50) within the central orifices (86) via interference-fits (130) such that the first and second end plates (50) facilitate synchronized rotation of and torque transfer between the core shaft (62).

Regarding claim 20, Nadeau discloses the end plates (50) protrude into the cavity (98) proximate the central orifices (86) such that axial thickness of the end plates (thickness of 50) proximate the central orifices (86) is greater than axial thickness of the end plates (50) proximate outer diameters (36) of the end plates (50).



Regarding claim 22, Nadeau discloses the first and second axially extending protrusions are axially protruding rings (82), and wherein the first and second outer surfaces are outer diameters (36) of the first and second axially protruding rings, respectively (82).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839